Citation Nr: 1141338	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to July 1959.

This matter came to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for low back disability and hypertension.  The Veteran testified at a Board hearing in March 2010; the transcript is of record.  These matters were remanded in August 2010.

In a May 2011 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, and assigned a 20 percent disability rating, effective August 20, 2004, the date of receipt of the Veteran's original claim.  The grant of service connection for bilateral hearing loss constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issue of entitlement to service connection for tinnitus has been raised by the record in a June 2011 submission from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Low back disability was not manifested during service and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Low back disability was not incurred or aggravated in service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2004 and November 2004, the Veteran was issued VCAA notices with regard to his service connection claim.  Such notices predated the September 2005 rating decision.  See id.  Thereafter, in September 2010, the Veteran was issued additional VCAA notices.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his service connection claim.  The September 2010 VCAA notices provided notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the August 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records.  With regard to any reserve service, the Veteran has stated that following active service, he served in the reserves for two months and then was asked not to come back.  Service personnel records reflect that he was placed on inactive status in August 1959.  The Veteran has submitted copies of service personnel records of which are also contained within the service department records envelope.  There is no indication of any missing service treatment or personnel records.  Also of record are VA outpatient treatment records, private treatment records, and records from the Social Security Administration (SSA).  In a VA Form 21-4142, the Veteran identified the Seattle Back Clinic which rendered treatment for back problems in the 1960's to 1970's.  In March 2005 correspondence, the Seattle Back Clinic stated that the office was unable to locate any records on the Veteran's treatment he received from 1960 to 1970.  The Veteran has asserted that he was hospitalized at St. Joseph's Hospital in Memphis, Tennessee, during service in July 1958.  St. Joseph's later merged with Baptist Memorial Hospital - Medical Center in Memphis.  The RO attempted to obtain the Veteran's records from Baptist Memorial Hospital; however, a December 2010 response indicated that records were only kept back to 1990.  The Board notes, however, that service treatment records reflect that the Veteran was admitted to the United States Naval Hospital (USNH) in July 1958, and only underwent testing at another facility.  In any event, attempts to obtain such records were unsuccessful.  The RO also attempted without success to obtain records from the Veteran's former civilian employers, Todd Shipyards, General Dynamics, and Lockheed Shipbuilding Company.  There was no response from Todd Shipyards and General Dynamics.  The letter to Lockheed was returned as undeliverable.  The Veteran has not provided any alternative addresses.  In a submission from the Veteran received in February 2011, he stated that he had no further information to support his claim.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examination report dated in October 2010 pertaining to the etiology of his low back disability, in compliance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the low back service connection issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that his low back disability is due to service.  In August 2004, the Veteran filed an initial claim of entitlement to service connection for low back disability.  He asserted that he sustained injury in 1957 and initially sought treatment in 1988.  

In a November 2004 statement from the Veteran, he stated that on July 10, 1958, he sustained a head trauma which resulted in a 13 day stay in the hospital.  He stated that he also has "back issues" related to the fall.  

In a September 2005 statement from the Veteran, he stated that on July 10, 1958, he was on a cleaning detail and was reaching up high and fell.  He hit his head on a cabinet and then his head hit the floor.  As a result of the fall, he incurred a head injury and back injury.  He does not recall how long he was unconscious.  He states that he was told that he was "out for 2 days."  He reported that he was transported to St. Joseph's Hospital and he underwent brain scans and x-rays.  He reported that he was hospitalized for 14 days.  He stated that he did not return to his unit after the fall.  He stated that he was discharged to the active reserves and after two meetings he was told that he was now inactive reserve.  The Veteran asserted that this was due to his head injury.  

In March 2010, the Veteran provided testimony pertaining to his asserted back injury.  The Veteran stated that he was cleaning a light fixture and fell onto the deck.  He could not recall how long he was unconscious.  He could not recall whether he injured his back but stated that he believed he injured his back on active duty.  He stated that he began to have problems with his back when he was trying to seek employment and could not do strenuous work.  He was unable to state whether he suffered any post-service injuries to the back.  

A July 10, 1958 service treatment record reflects that the Veteran was found unconscious a few minutes prior.  He was disoriented as to time and place.  He was admitted for observation.  He was transferred to the USNH in Memphis for treatment and disposition.  A July 10 record from the USNH reflects that per the Veteran he fell while at work when a chair slipped out from under him.  He apparently struck his head on the deck and was unconscious for a short period of time.  He was seen at the dispensary where he was disoriented and then transferred to USNH for observation.  On admission, physical and neurological examinations were negative.  He was observed carefully and no evidence of intracerebral damage was found.  He remained completely free of symptoms and had no further impairment of consciousness.  There was no history of conclusions, head injury or attacks of any kind.  X-rays of the chest and skull were normal.  Both the electrocardiogram and electroencephalogram were within normal limits.  A July 23, 1958 entry reflects a diagnosis of concussion, brain.  On July 24, he was discharged to duty, fit for same.  On a separate report, dated on September 9, 1958, it reflects that the Veteran was hospitalized and underwent an electroencephalogram for neurological examination on July 14, 1958, and all services were rendered on or between July 22, 1958.  A 'Naval Speed Letter' dated on July 14, 1958, reflects that authorization was granted to procure an EEG examination at Methodist Hospital in Memphis.  The diagnosis was concussion, brain.  A July 1959 Report of Medical Examination conducted for separation purposes from active duty reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  

An August 1959 service personnel administrative record reflects that the Veteran was transferred to standby reserve-active due to 'Low GCT' which refers to a general competency test.  

Correspondence dated in June 1994 from Rodolfo A. Daquioag, M.D., reflects that the Veteran had been having chronic, disabling low back pain of many years' duration when he had a fall while working at a shipyard at Lockheed in Seattle, Washington.  Dr. Daquioag stated that the Veteran was totally disabled due to chronic low back pain, due to the herniated disc problems.  

A March 1996 VA x-ray examination of the lumbar spine reflects discogenic disease.  An April 1996 MRI of the lumbar spine reflects degenerative change and degenerative disc disease L4-5 and L5-S1.  

An August 1996 private medical report reflects that the Veteran reported that his low back pain began in 1983 secondary to a work falling injury.  The examiner diagnosed lumbar spine disc-related radiculopathy as documented on MRI examination.

Correspondence dated in October 2005 from Dr. Daquioag states that an in-service report reflects that the Veteran fell while at work when a chair slipped out from under him and he apparently struck his head on the deck and was unconscious for a short period of time.  The diagnosis was concussion, brain.

In October 2010, the Veteran underwent a VA examination.  The examiner noted review of the entirety of the Veteran's claims folders.  The examiner referenced back injuries sustained in 1983, 1994, and 1997.  The Veteran disputed the injuries, stating that he had never incurred a low back injury post-service, and he reported that he was not working in 1997.  The examiner stated that the Veteran's assertions conflicted with a letter and statement by a Dr. Daquioag stating that he had chronic low back pain for many years after he had a fall at Seattle Lockheed during his heavy labor work at that time.  The examiner noted that an SSI examination revealed that the Veteran worked in Seattle and worked in shipyards before moving to California in 1984.  The examiner noted that the Veteran was present at the examination with his ex-wife.  The Veteran reported that his first back pain occurred when he had an injury in the military.  The Veteran reported that he was on a chair or stool which slipped out from underneath him while he was changing a fluorescent light bulb.  The chair slipped out from underneath him and he fell, striking his head on a table.  The Veteran reports that he was knocked out and remained unconscious for a total of about 13 days.  The examiner noted that this conflicts with the history that is in the service treatment records which reveal that the Veteran hit his head and he was reported unconscious for a minute or two; however, by the time he was evaluated by the medical department he was alert and oriented and the examination was totally normal, showing no residual problems or difficulties.  The Veteran was apparently admitted for observation.  The initial injury was July 10, 1958, and the next entry in the service treatment records is July 23, 1958, where the diagnosis is mentioned as a concussion when he struck his head after a chair slipped and there is no mention of any back problems with either one of the two entries.  The examiner noted that a third entry on July 24 indicated that he was declared fit for duty.

The Veteran indicated that he was on some sort of profile until he was discharged.  He indicated that he was discharged with the understanding that he thought he was going to be advanced in rank.  The Veteran was asked whether or not alcohol or drugs had any part in his original fall and concussion and he denied that he has ever used drugs or alcohol, not just while in the military, but at any time.  The examiner stated that this conflicts strongly with the history that is all over the records, which indicated VA treatment for severe, recurring bouts of alcoholism, with toxicity, and with detoxification treatments.  The examiner noted that the Veteran was noted to have had multiple periods of hallucinations and other difficulties.  

The Veteran reported that when he first got out of service, before he went to work in the shipyards, he did odd jobs.  In 1966 or so, he went to work for Boeing in the shipyard.  He stated that during that time he saw a private civilian doctor.  He denied an injury to his low back while on the job.  He reported that he moved to California and was seen at the Martinez VA Medical Center (VAMC) in the early 1980's or 1990's.  He reported that he was seen for low back pain, had some needles placed in his back and went to physical therapy.  The Veteran reported that compared with the 1980's his back is now better than it was at that time.  The examiner stated that it was difficult to get a good and solid answer from the Veteran regarding quality or quantity of pain.  The examiner noted that VA treatment records which begin in or about 1996 contain multiple notations regarding chronic low back pain and the multiple episodes of alcohol detoxification are noted.  The examiner referred to an SSI application completed by the Veteran in which he stated that his low back pain started while working as a pipe fitter welder.  The Veteran does not mention the onset of low back pain as a origin or causation from his military service.  

On objective examination, the examiner noted that the Veteran appeared to be sluggish in his ability to answer questions and he seemed to be confused in conflict with answers provided by his ex-wife.  The examiner's impression was of considerable conflict of information and history on the part of the Veteran and what is actually found in the record.  The Veteran repeatedly denied the use of alcohol when it is very obvious, and actual data in the records indicate, that the Veteran was treated on multiple occasions for alcohol abuse, including alcohol poisoning, alcohol toxicity, and detoxification.  It is noted that peripheral neuropathy was fairly rapidly found to be diagnosed due to the toxicity of the alcohol on the nerves, and this was felt to be that of alcoholic peripheral neuropathy.  The second issue is that of back injuries sustained while on the job and workers compensation type injuries.  When the Veteran filled out his SSI application, he did not indicate onset of low back pain while in the military but indicated onset of lower back pain while working for Boeing in the shipyards.  The service treatment records do not support any diagnosis or notations in the records from that time do not mention any complaints about back pain, and the examination process does not reveal any lower back problems.  There is also a conflict from the Veteran with the fall of the chair and cracking his head.  The Veteran reported that he was unconscious for about two weeks and then suddenly awoke.  The records, however, reveal that the Veteran was possibly unconscious for just a few minutes and when brought in for medical treatment he was found to be alert and oriented with a normal neurologic examination.  Rather than two weeks of hospitalization for an unconscious state, the Veteran was briefly hospitalized for observation and seen again about 13 days later and found to be fully recovered from his concussion.  The Veteran was released to active duty and was declared fit for duty on July 24, 1958.  There is no documentation in the records, either VA or civilian, that indicate the Veteran was seen for low back pain until he started working at the shipyards in Seattle.  There was actual data that indicates the Veteran had onset of lower back pain after fall-type injuries while on the job at Boeing.  The Veteran admitted to doing heavy lifting while on the job at Boeing, as well.  

The examiner stated that the Veteran has a lower back condition diagnosed as moderately severe degenerative arthritic changes, employment related.  The examiner stated that there is absolutely no factual or evidential facts concerning any injury to the lower back while on active duty in the military and there was certainly no evidential findings of treatment for a lower back injury while on active duty in the military.  There was no evidential facts of diagnosis and treatment of lower back pain and condition right after getting out of service.  This would logically seem to be the case if the Veteran actually had an injury, which he claims occurred when he had a fall off of a chair, striking his head.  The first documented situation of lower back problems is relating to after the Veteran had started work at Boeing in the shipyards in Seattle.  The Veteran then moved down to California in the 1980's and was seen at the VAMC for chronic low back pain.  The Veteran was found to have the above-mentioned, moderate degree of degenerative low back changes, work-related and this condition was felt to be stable and even the Veteran himself admits that it is better than it was in the 1980's and 1990's.  The Veteran was found at this point and time not to have any true evidence of radicular symptoms in either leg, and the Veteran admitted that he does not have radicular pain or sciatica symptoms.  The neuropathy of the Veteran has in both legs is diagnosed and felt to be clearly the result of the years and years of alcohol use and the damage to the nerves into the legs and so-called alcoholic neuropathy.  The Veteran was felt to be functional and not that greatly impaired functionally with the condition of his lower back.  Therefore, the final opinion was that the current condition of the Veteran's lower back is not related at all to active duty in the military or injury in the military.

Upon consideration of the above, as detailed, the Veteran asserts that his low back disability is due to injury sustained the July 10, 1958 fall which is documented in the service treatment records.  As detailed, however, while the records do reflect that he sustained a concussion due to the fall, the records do not reflect that he sustained a back injury.  In-service examination conducted after the fall reflects that a physical and neurological examination was normal.  Likewise, a year after the incident he was discharged from active service and his spine was clinically evaluated as normal by trained medical personnel.  Thus, although the Veteran did sustain a fall in service in July 1958, service treatment records do not reflect any complaints, injury, or treatment related to the low back.  

The VA and private treatment records on file dated in the 1990's contain reference to a low back injury sustained while working at a shipyard at Lockheed.  The reports specifically reference the Veteran's report of a 1983 work injury, and other records reflect subsequent injuries in the 1990's.  While seeking treatment in the 1990's, at no time did the Veteran report sustaining a back injury in service but rather he reported only post-service civilian injuries which occurred decades after his separation from service.  It was not until he filed a claim of service connection in 2004 that he began to assert that his back problems were due to an in-service fall that occurred over 45 years prior.  

A low back disability is not shown until the 1980's or 1990's, thus decades after separation from service, and only after suffering a fall in a post-service civilian capacity.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As detailed hereinabove, the Veteran told the October 2010 VA examiner that he injured his low back in service; however, the examiner was unable to find any evidence to support such assertion, as only a concussion was documented at the time of the July 1958 injury.  The examiner found the Veteran's assertions to be wholly inconsistent with the documented reports contained within the service treatment and post-service treatment records.  The examiner was unable to correlate any low back condition to his period of active service, specifically the July 1958 incident.  The Board finds that the VA examiner's opinion is probative based on review of the entire claims folders, to include the service treatment records, post-service medical records, and assertions of the Veteran.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of the medical evidence, to include service treatment records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current low back disability, and his period of service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms and any symptoms experienced since service; however, the Board finds that his statements of suffering an in-service low back disability and not suffering a post-service low back injury to lack credibility.  The Veteran's recollections of what occurred at the time of the July 10, 1958, incident wholly contradict what is documented in the service treatment records.  As detailed, while the Veteran sustained a concussion on July 10, 1958, service treatment records do not reflect that he sustained a low back injury.  The Veteran has reported variously that he did not know long he was unconscious; that he was unconscious for 13 days; and, that he was told that he was unconscious for 2 days.  But in fact he was unconscious for only a short time and then was treated for a concussion, not a back injury.  Despite the Veteran's assertions that he sustained a back injury, a physical examination was normal.  The Veteran's recollections as to what occurred post-service also wholly contradict the documentary evidence.  As detailed, the medical records generated in the 1990's specifically reference a 1983 civilian injury, and even documents prepared by the Veteran during this time period only reference a post-service civilian accident.  At no time, did the Veteran reference that his low back problems were due to service.  The Veteran did not assert that his back problems were due to service until in or about 2004 at a time when he had a claim for VA benefits with the potential for pecuniary gain..  Moreover, as detailed by the VA examiner, the Veteran's recollections regarding his unrelated medical history, such as alcohol use, are also contradicted by the contemporaneous medical records.  The Board finds that the Veteran's assertions of a relationship to service are inconsistent with the contemporaneous medical evidence on file which does not reflect a low back disability that occurred during service, and a low back injury that did occur many years after separation from service, and only after suffering a post-service fall.  The Veteran is also not competent to relate his current low back disability to service, as he does not have the requisite medical expertise.  As detailed, a medical examiner reviewed the claims folders, examined and interview the Veteran, and concluded that his low back disability was not due to service.  Based on the above, the Board finds that the contemporaneous medical evidence is more probative than the assertions of the Veteran.  The Board has weighed the Veteran's statements with the medical evidence of record, to include the service treatment records, post-service treatment records, and VA opinion, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence lacks credibility and is of less probative value than the objective medical evidence of record.  The Veteran's contentions are outweighed by the medical evidence which does not reflect that a low back disability occurred during service; medical evidence which reflects that a low back injury occurred many years after separation from service; and, an opinion from a medical professional that his low back disability is not due to service.

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  As noted above, the lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to his active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for low back disability is denied.


REMAND

In October 2010, a VA examiner offered an opinion with regard to a relationship between the Veteran's hypertension and his active service.  In July 2011, the Veteran submitted a statement asserting that his hypertension had been caused or aggravated by his service-connected PTSD (rated 50 percent disabling), and a July 2011 opinion from Mike G. Lin, M.D., which states that the Veteran has PTSD and hypertension, and PTSD can raise blood pressure.  This is the first assertion from the Veteran that his hypertension was caused or aggravated by his PTSD, and all theories of entitlement must be addressed.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In light of the July 2011 medical opinion, the Veteran should be afforded a VA examination to assess whether his hypertension is caused or aggravated by his PTSD.  

Furthermore, upon obtaining an appropriate release from the Veteran, treatment records from Dr. Lin should be requested and associated with the claims folder.

Finally, proper VCAA notice should be issued to the Veteran with regard to any information and evidence needed to substantiate and complete a claim pursuant to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue proper notice to the Veteran which complies with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claim of service connection for hypertension under the provisions of 38 C.F.R. § 3.310, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  Upon obtaining an appropriate release from the Veteran, request the Veteran's treatment records from Dr. Lin.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed hypertension.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Is the Veteran's hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected PTSD?

e)  If not, has hypertension at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to service-connected PTSD, and if so, what measurable degree of hypertension is due to service-connected PTSD?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with any post-service treatment records, the July 2011 statement of Dr. Lin, and lay statements and testimony of the Veteran.

4.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for hypertension pursuant to 38 C.F.R. § 3.310.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


